[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR ARTICULATION
The reference indicating the defendant to be Technical Excavation, LLC, as opposed to Technical Excavation Companies, LLC, was a minor technical error which in no way prejudiced the defendant. The lien was filed within ninety days based on the credible evidence that additional work was performed pursuant to the contract on September 12, 2001.
It is further the opinion of the court that the services performed by the plaintiff were not subject to the Home Improvement Act.
As such, the defendant has failed to produce this sufficient evidence to show by a clear convincing evidence that the lien is invalid or should be reduced as stipulated by the plaintiff.
BY THE COURT
Gilardi, J. CT Page 11050